Exhibit 10.1

 

Royalty Interest Purchase Agreement

 

This Royalty Interest Purchase Agreement (this “Agreement”), dated as of
March 4, 2020, is entered into by and between Jaguar Health, Inc., a Delaware
corporation (“Company”), and Iliad Research and Trading, L.P., a Utah limited
partnership, its successors and/or assigns (“Investor”).

 

A.           Company and Investor are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).

 

B.            Investor desires to purchase and Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement, a Royalty
Interest in the form attached hereto as Exhibit A (the “Interest”), upon the
terms and subject to the limitations and conditions set forth in such Interest.

 

C.            This Agreement, the Interest, and all other certificates,
documents, agreements, resolutions and instruments executed and delivered to any
party under or in connection with this Agreement, as the same may be amended
from time to time, are collectively referred to herein as the “Transaction
Documents”.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1.            Purchase and Sale of Interest.

 

1.1.            Purchase of Interest. Company shall issue and sell to Investor
and Investor agrees to purchase from Company the Interest. In consideration
thereof, Investor shall pay $350,000.00 (the “Purchase Price”) to Company at the
Closing (as defined below).

 

1.2.            Form of Payment. On the Closing Date (as defined
below), Investor shall pay the Purchase Price to Company via wire transfer of
immediately available funds against delivery of the Interest.

 

1.3.            Closing Date. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on March 4, 2020 so long as all of
the conditions set forth in Section 5 and Section 6 below have been satisfied,
or such other mutually agreed upon date (the date upon which the Closing
actually occurs, the “Closing Date”). The Closing shall occur on the Closing
Date by means of the exchange by email of signed .pdf documents, but shall be
deemed for all purposes to have occurred at the offices of Hansen Black Anderson
Ashcraft PLLC in Lehi, Utah.

 

1.4.            Transaction Expense Amount. Company agrees to pay $10,000.00 to
Investor to cover Investor’s legal fees, accounting costs, due diligence,
monitoring and other transaction costs incurred in connection with the purchase
and sale of the Interest, all of which amount is included in the initial balance
of the Interest.

 

1

 



 



2.            Investor’s Representations and Warranties. Investor represents and
warrants to Company that as of the Closing Date: (i) this Agreement has been
duly and validly authorized; (ii) Investor has all necessary power and authority
under all applicable provisions of law to execute and deliver each Transaction
Document and to carry out their provisions; (iii) this Agreement constitutes a
valid and binding agreement of Investor enforceable in accordance with its
terms; (iv) Investor is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D of the 1933 Act; (v) Investor is acquiring the
Interest for investment for such Investor’s own account, and not with a view to,
or for resale in connection with, any distribution thereof, and Investor has no
present intention of selling or distributing any of the Interest, (vi) Investor
has had an opportunity to discuss Company’s business, management and financial
affairs with its management and to obtain any additional information which
Investor has deemed necessary or appropriate for deciding whether or not to
purchase the Interest, including an opportunity to receive, review and
understand the information set forth in Company’s financial statements,
capitalization and other business information as Investor deems prudent,
(vii) Investor acknowledges that no other representations or warranties, oral or
written, have been made by Company or any agent thereof except as set forth in
this Agreement, (viii) Investor is aware that no federal, state or other agency
has made any finding or determination as to the fairness of the investment, nor
made any recommendation or endorsement of the Interest, (ix) Investor has such
knowledge and experience in financial and business matters, including
investments in other emerging growth companies that such individual or entity is
capable of evaluating the merits and risks of the investment in the Interest and
it is able to bear the economic risk of such investment, (x) Investor has such
knowledge and experience in financial and business matters that such individual
is capable of utilizing the information made available in connection with the
offering of the Interest, of evaluating the merits and risks of an investment in
the Interest and of making an informed investment decision with respect to the
Interest, (xi) neither Investor, nor any person or entity with whom such
Investor shares beneficial ownership of the Interest, is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii);
(xii) Investor is aware that there is currently no public market for the
Interest, that there is no guarantee that a public market will develop at any
time in the future and Investor understands that the Interest is unregistered
and may not presently be sold except in accordance with applicable securities
laws, (xiii) Investor understands that the Interest cannot be readily sold or
liquidated in case of an emergency or other financial need, (xiv) Investor
acknowledges and agrees that the Interest must be held indefinitely unless it is
subsequently registered under the 1933 Act or an exemption from such
registration is available, and Investor has been advised or is aware of the
provisions of Rule 144 promulgated under the 1933 Act as in effect from time to
time, which permits limited resale of securities purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things: the availability of certain current public information about the
Company and the resale occurring following the required holding period under
Rule 144, and (xvi) each instrument evidencing the Interest which Investor may
purchase hereunder may be imprinted with legends substantially in the following
form:

 



“THIS INTEREST HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES IN THE UNITED
STATES. THIS INTEREST IS SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.”

 

Notwithstanding the foregoing representations and warranties, Company
acknowledges and agrees that such representations and warranties do not affect
Company’s obligations to repay the Interest in full pursuant to the terms
thereof.

 

2

 



 

3.            Company’s Representations and Warranties. Except as set forth in
Disclosure Schedule 3, attached hereto and incorporated herein, Company
represents and warrants to Investor that as of the Closing Date: (i) Company is
a corporation duly organized, validly existing and in good standing under the
laws of its state of incorporation and has the requisite corporate power to own
its properties and to carry on its business as now being conducted; (ii) Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified would not reasonably be expected to have a material
adverse effect on Borrower’s business, assets, properties, operations or
financial condition or its ability to perform its obligations hereunder (a
“Material Adverse Effect”); (iii) Company has registered its Common Stock under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (v) this
Agreement, the Interest, and the other Transaction Documents have been duly
executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency and similar
laws affecting creditors’ rights and by general principles of equity; (vi) the
execution and delivery of the Transaction Documents by Company, the issuance of
the Interest in accordance with the terms hereof, and the consummation by
Company of the other transactions contemplated by the Transaction Documents do
not and will not conflict with or result in a breach by Company of any of the
terms or provisions of, or constitute a default under (a) Company’s formation
documents or bylaws, each as currently in effect, (b) any indenture, mortgage,
deed of trust, or other material agreement or instrument to which Company is a
party or by which it or any of its properties or assets are bound, including,
without limitation, any listing agreement for the Common Stock, except as would
not reasonably be expected to have a Material Adverse Effect, or (c) any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal, state or foreign regulatory body,
administrative agency, or other governmental body having jurisdiction over
Company or any of Company’s properties or assets, except as would not reasonably
be expected to have a Material Adverse Effect; (vii) no further authorization,
approval or consent of any court, governmental body, regulatory agency,
self-regulatory organization, or stock exchange or market or the stockholders or
any lender of Company is required to be obtained by Company for the issuance of
the Interest to Investor or the entering into of the Transaction Documents;
(viii) none of Company’s filings with the SEC contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
materially misleading; (ix) within the 12 months immediately preceding the date
hereof, Company has filed all reports, schedules, forms, statements and other
documents required to be filed by Company with the SEC under the 1934 Act on a
timely basis or has received a valid extension of such time of filing and has
filed any such report, schedule, form, statement or other document prior to the
expiration of any such extension; (x) there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of Company, threatened against or affecting Company before
or by any governmental authority or non-governmental department, commission,
board, bureau, agency or instrumentality or any other person which would
reasonably be expected to have a Material Adverse Effect; (xi) Company has not
consummated any financing transaction that has not been disclosed in a periodic
filing or current report with the SEC under the 1934 Act; (xii) Company is not,
nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act; (xiii) with respect to any commissions, placement agent or finder’s fees or
similar payments that will or would become due and owing by Company to any
person or entity as a result of this Agreement or the transactions contemplated
hereby (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; (xiv) Investor
shall have no obligation with respect to any Broker Fees or with respect to any
claims made by or on behalf of other persons for fees of a type contemplated in
this subsection that may be due in connection with the transactions contemplated
hereby and Company shall indemnify and hold harmless each of
Investor, Investor’s employees, officers, directors, stockholders, members,
managers, agents, and partners, and their respective affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorneys’ fees) and expenses suffered in respect of any such claimed Broker
Fees; (xv) neither Investor nor any of its officers, directors, stockholders,
members, managers, employees, agents or representatives has made any
representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; (xvi) Company acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 8.3 below, shall be applicable to the
Transaction Documents and the transactions contemplated therein; and
(xvii) Company has performed due diligence and background research on Investor
and its affiliates including, without limitation, John M. Fife, and, to its
satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xvii) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.

 



3

 

 

4.            Company Covenants. Until all of Company’s obligations (other than
contingent and indemnification obligations) under all of the Transaction
Documents are paid in full, or within the timeframes otherwise specifically set
forth below, Company will at all times comply with the following covenants:
(i) so long as the Interest is outstanding and for at least twenty (20) Business
Days (as defined in the Interest) thereafter, Company will timely file on the
applicable deadline (including any extensions thereof) all reports required to
be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act that
would otherwise impact the availability of Rule 144 of the 1933 Act, and will
take all reasonable action under its control to ensure that adequate current
public information with respect to Company, as required in accordance with
Rule 144 of the 1933 Act, is publicly available, and until a Fundamental
Transaction (as defined in the Interest) will not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would permit such termination; (ii) until a
Fundamental Transaction, the Common Stock shall be listed or quoted for trading
on any of (a) NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; (iii) until a
Fundamental Transaction, trading in Company’s Common Stock will not be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease on
Company’s principal trading market; (iv) unless an acquiring party specifically
agrees to assume all rights and obligations associated with the Interest and, in
Investor’s discretion is capable of fulfilling such obligations, Company may not
consummate any sale or liquidation of all or substantially all of its business
or any material asset outside the ordinary course of business without the prior
written consent of Investor; (v) Company will not grant a security or royalty
interest in any of the Included Products (as defined in the Interest) for the
primary purpose of raising capital without Investor’s prior written consent,
which for the avoidance of doubt, shall exclude any of the Included Products
with one or more business development partners in connection with a licensing
transaction or collaboration; and (vi) for so long as the Interest remains
outstanding, Company shall deliver to Investor quarterly reports summarizing all
Included Products revenues and Net Sales (as defined in the Interest) and shall
further hold with Investor a quarterly call with Company’s management to discuss
such report, provided that Company will not disclose any material non-public
information to Investor without Investor’s prior written consent.

 

5.            Conditions to Company’s Obligation to Sell. The obligation of
Company hereunder to sell the Interest to Investor at the Closing is subject to
the satisfaction, on or before the Closing Date, of each of the following
conditions:

 

5.1.            Investor shall have executed this Agreement and delivered the
same to Company.

 

5.2.            Investor shall have delivered the Purchase Price to Company in
accordance with Section 1.2 above.

 

4

 



 





6.            Conditions to Investor’s Obligation to Purchase. The obligation of
Investor hereunder to purchase the Interest at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

 

6.1.            Company shall have executed this Agreement and the Interest and
delivered the same to Investor.

 

6.2.            Company shall have delivered to Investor a fully executed
Secretary’s Certificate substantially in the form attached hereto as Exhibit B
evidencing Company’s approval of the Transaction Documents.

 

6.3.            Company shall have delivered to Investor fully executed copies
of all Transaction Documents required to be executed by Company herein or
therein.

 

7.            Audit Right. Company shall keep and maintain current, complete and
accurate books and records as are necessary and material to determine its
compliance with its payment obligations under the Interest. Such books and
records shall be kept and maintained in accordance with generally accepted
accounting principles consistently applied. Investor or its authorized
representative shall have the right to retain an independent certified public
accountant of its choosing to audit the books and records of Company, at
Investor’s expense, to determine whether Company is in compliance with its
payment obligations under the Interest. If an audit reveals that Investor has
been underpaid, Company shall immediately pay Investor such underpaid amount
plus interest thereon at the rate of 18% per annum, compounding daily, or, if
lower, the highest rate allowed by law. If such underpayment exceeds 1% of the
amount due, then, without prejudice to Investor’s other rights and remedies,
Company shall also pay for the cost of the audit. If the audit reveals that
Investor has been overpaid, Investor authorizes Company to offset such
overpayment against future royalties. The auditor shall be required to agree to
keep confidential all confidential information of Company learned during the
course of the audit, except as necessary to report to Investor. Moreover, and
notwithstanding the foregoing, Company shall not disclose any material
non-public information to Investor without Investor’s prior written consent. Any
such audit shall be performed only during Company’s normal business hours upon
reasonable prior notice, no more frequently than once per calendar quarter, and
shall be performed in such a manner as to avoid unreasonable interference with
Company’s business operations.

 

8.            Miscellaneous. The provisions set forth in this Section 8 shall
apply to this Agreement, as well as all other Transaction Documents as if these
terms were fully set forth therein; provided, however, that in the event there
is a conflict between any provision set forth in this Section 8 and any
provision in any other Transaction Document, the provision in such other
Transaction Document shall govern.

 

8.1.            Certain Capitalized Terms. To the extent any capitalized term
used in any Transaction Document is defined in any other Transaction Document
(as noted therein), such capitalized term shall remain applicable in the
Transaction Document in which it is so used even if the other Transaction
Document (wherein such term is defined) has been released, satisfied, or is
otherwise cancelled or terminated.

 

8.2.            Arbitration of Claims. The parties shall submit all claims,
disputes and causes of action (each, a “Claim”) arising under this Agreement or
any other Transaction Document or any other agreement between the parties and
their affiliates or any Claim relating to the relationship of the parties to
binding arbitration pursuant to rules of the American Arbitration Association.
Within seven (7) calendar days of initiation of arbitration by either
party, Investor will provide a list of five (5) arbitrators that are designated
as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) arbitrators, the “Proposed
Arbitrators”). Within five (5) calendar days after Investor has submitted to
Company the names of the Proposed Arbitrators, Company must select by written
notice to Investor, one (1) of the Proposed Arbitrators to act as the
arbitrator. If Company fails to select one of the Proposed Arbitrators in
writing within such 5-day period, then Investor may select the arbitrator from
the Proposed Arbitrators by providing written notice of such selection to
Company. The arbitrator shall be instructed to complete and shall complete the
arbitration within six (6) months of commencement and shall only allow limited
discovery on issues directly related to the applicable Claims. The parties
hereby acknowledge and agree that the arbitration provisions set forth in this
Section 8.2 (the “Arbitration Provisions”) are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, Company represents, warrants and covenants that
Company has reviewed the Arbitration Provisions carefully, consulted with legal
counsel about such provisions (or waived its right to do so), understands that
the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that Company will not
take a position contrary to the foregoing representations. Company acknowledges
and agrees that Investor may rely upon the foregoing representations and
covenants of Company regarding the Arbitration Provisions.

 



5

 



 

8.3.            Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah. Each party consents to and expressly
agrees that exclusive venue for arbitration of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah. Without modifying the parties
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents, each party hereto hereby (i) consents to and expressly submits to the
exclusive personal jurisdiction of any state or federal court sitting in Salt
Lake County, Utah, (ii) expressly submits to the exclusive venue of any such
court for the purposes hereof, (iii) agrees to not bring any such action outside
of any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Company covenants and agrees to
name Investor as a party in interest in, and provide written notice to Investor
in accordance with Section 8.12 below prior to bringing or filing, any action
(including without limitation any filing or action against any person or entity
that is not a party to this Agreement) that is related in any way to the
Transaction Documents or any transaction contemplated herein or therein, and
further agrees to timely name Investor as a party to any such action. Company
acknowledges that the governing law and venue provisions set forth in this
Section 8.3 are material terms to induce Investor to enter into the Transaction
Documents and that but for Company’s agreements set forth in this Section 8.3
Investor would not have entered into the Transaction Documents.

 

8.4.            Specific Performance. Company acknowledges and agrees that
irreparable damage may occur to Investor in the event that Company fails to
perform any material provision of this Agreement or any of the other Transaction
Documents in accordance with its specific terms. It is accordingly agreed that
Investor shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or such other Transaction Document
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which the Investor may be entitled
under the Transaction Documents, at law or in equity. For the avoidance of
doubt, in the event Investor seeks to obtain an injunction against Company or
specific performance of any provision of any Transaction Document, such action
shall not be a waiver of any right of Investor under any Transaction Document,
at law, or in equity, including without limitation its rights to arbitrate any
Claim pursuant to the terms of the Transaction Documents.

 

6

 

 





8.5.            Counterparts. Each Transaction Document may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument. The parties hereto confirm that
any electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

 

8.6.            Document Imaging. Investor shall be entitled, in its sole
discretion, to image or make copies of all or any selection of the agreements,
instruments, documents, and items and records governing, arising from or
relating to any of Company’s loans, including, without limitation, this
Agreement and the other Transaction Documents, and Investor may destroy or
archive the paper originals. The parties hereto (i) waive any right to insist or
require that Investor produce paper originals, (ii) agree that such images shall
be accorded the same force and effect as the paper originals, (iii) agree that
Investor is entitled to use such images in lieu of destroyed or archived
originals for any purpose, including as admissible evidence in any demand,
presentment or other proceedings, and (iv) further agree that any executed
facsimile (faxed), scanned, emailed, or other imaged copy of this Agreement or
any other Transaction Document shall be deemed to be of the same force and
effect as the original manually executed document.

 

8.7.            Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

8.8.            Severability. In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

8.9.            Entire Agreement. This Agreement, together with the other
Transaction Documents, contains the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
For the avoidance of doubt, all prior term sheets or other documents between
Company and Investor, or any affiliate thereof, related to the transactions
contemplated by the Transaction Documents (collectively, “Prior Agreements”),
that may have been entered into between Company and Investor, or any affiliate
thereof, are hereby null and void and deemed to be replaced in their entirety by
the Transaction Documents. To the extent there is a conflict between any term
set forth in any Prior Agreement and the term(s) of the Transaction Documents,
the Transaction Documents shall govern.

 

8.10.          No Reliance. Company acknowledges and agrees that neither
Investor nor any of its officers, directors, members, managers, representatives
or agents has made any representations or warranties to Company or any of its
officers, directors, representatives, agents or employees except as expressly
set forth in the Transaction Documents and, in making its decision to enter into
the transactions contemplated by the Transaction Documents, Company is not
relying on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, agents or representatives other than as
set forth in the Transaction Documents.

 

7

 



 

8.11.         Amendments. No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by both parties hereto.

 





8.12.         Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third Business Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third Business Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to Company:

 

Jaguar Health, Inc. 

Attn: Lisa A. Conte



201 Mission Street, Suite 2375

San Francisco, CA 94105

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP



Attn: Don Reinke
1510 Page Mill Road, Suite 110
Palo Alto, CA, 94304

 

If to Investor:

 

Iliad Research and Trading, L.P.



Attn: John Fife



303 East Wacker Drive, Suite 1040



Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC



Attn: Jonathan Hansen



3051 West Maple Loop Drive, Suite 325



Lehi, Utah 84043

 

8.13.          Successors and Assigns. This Agreement or any of the severable
rights and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its
affiliates, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.

 

8.14.          Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

 





8

 

 



8.15.          Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.16.          Investor’s Rights and Remedies Cumulative; Liquidated Damages.
All rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Interest and the other Transaction Documents
are intended by the parties to be, and shall be deemed, liquidated damages
(under Company’s and Investor’s expectations that any such liquidated damages
will tack back to the Closing Date for purposes of determining the holding
period under Rule 144 under the 1933 Act). The parties agree that such
liquidated damages are a reasonable estimate of Investor’s actual damages and
not a penalty, and shall not be deemed in any way to limit any other right or
remedy Investor may have hereunder, at law or in equity. The parties acknowledge
and agree that under the circumstances existing at the time this Agreement is
entered into, such liquidated damages are fair and reasonable and are not
penalties. All fees, charges, and default interest provided for in the
Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.

 

8.17.          Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement or any of the other Transaction Documents, the parties agree that
the party who is awarded the most money (which, for the avoidance of doubt,
shall be determined without regard to any statutory fines, penalties, fees, or
other charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the reasonable and documented out-of-pocket attorneys’ fees,
deposition costs, and expenses paid by such prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Interest is placed
in the hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Investor otherwise takes action to collect
amounts due under the Interest or to enforce the provisions of the Interest, or
(ii) there occurs any bankruptcy, reorganization, receivership of Company or
other proceedings affecting Company’s creditors’ rights and involving a claim
under the Interest; then Company shall pay the costs incurred by Investor for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.

 

9

 



 

8.18.          Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 



8.19.          Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY
AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

8.20.          Time is of the Essence. Time is expressly made of the essence
with respect to each and every provision of this Agreement and the other
Transaction Documents.

 

8.21.          Voluntary Agreement. Company has carefully read this Agreement
and each of the other Transaction Documents and has asked any questions needed
for Company to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Company has had the opportunity to seek the advice of an attorney of Company’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

 

[Remainder of page intentionally left blank; signature page follows]

 



10

 

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 



  INVESTOR:       Iliad Research and Trading, L.P.       By: Iliad Management,
LLC, its General Partner         By: Fife Trading, Inc., its Manager            
  By:  /s/ John M. Fife         John M. Fife, President           COMPANY:      
Jaguar Health, Inc.           By: /s/ Lisa Conte     Lisa Conte, President and
CEO

 





[Signature Page to Royalty Interest Purchase Agreement]

 





 

 

SCHEDULE 3

 

(ix)         Despite diligent efforts, the Company was unable to file its
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2019 (the
“Form 10-Q”) by the prescribed due date (including the extension period provided
by Rule 12b-25 of the 1934 Act) as a result of unexpected delays in the
completion of its financial statements and related portions of the Form 10-Q,
particularly our ongoing analysis of certain debt transactions.

 





 

 

ATTACHED EXHIBITS:

 





Exhibit A Interest Exhibit B Secretary’s Certificate

 









